UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6054


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ROBERT FEATHERSTUN, a/k/a Big Country, a/k/a Mike,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:05-cr-00021-JCC-3)


Submitted:   June 30, 2011                 Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Robert Featherstun, Appellant Pro Se.     Rebeca Hidalgo
Bellows, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Michael        Robert    Featherstun         seeks        to     appeal       the

district court’s order dismissing as untimely his 28 U.S.C.A.

§ 2255 (West Supp. 2010) motion.                      The order is not appealable

unless      a    circuit       justice    or    judge      issues     a    certificate        of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this     standard         by      demonstrating         that

reasonable        jurists        would     find      that     the     district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief        on     procedural         grounds,        the    prisoner        must

demonstrate        both    that     the    dispositive           procedural       ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                         Slack, 529 U.S. at 484-85.

We   have       independently      reviewed         the    record    and       conclude    that

Featherstun has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

deny   Featherstun’s           motion     for   appointment         of     counsel      and   we

dispense        with   oral       argument      because       the     facts       and     legal



                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3